STATEMENT OF FACTS
Ed Friedrich brought suit against the Southwestern Transportation Company to recover from it as a common carrier damages to an interstate shipment of a refrigerator. The record shows that on the 23rd day of May, 1929, the Southwestern Transportation Company issued a bill of lading to Ed Friedrich Refrigerator Company, Little Rock, Arkansas, from Texarkana, Texas, for a refrigerator, weight 1,150 pounds, "Two glasses broken; wood base on bottom of the box in bad condition. Rollers off. End cracked near the corner."
According to the testimony of Fleming C. Panos, his firm was doing business in Texarkana, Texas, under the name of White House Cafe at the time the shipment was made, and he was half-owner and manager of the business. The original owner of the box was the White House Cafe, but at the time of the shipment it had been traded in on some new ice boxes to Ed Friedrich. His firm had used the ice box in its business for the past twelve years. At the time of the shipment, the condition of the ice box was bad. There were two glasses broken, and the bottom of the box was entirely rotted out. The box had not been moved out of its place for ten years and was leaky and in bad condition. When it was removed, it showed up in worse condition than they had thought it was when it was traded in for the new refrigerators. The box was worth around ten dollars at the time it was shipped. His partner in the business was Charles Pappas. Agents of the transportation company who handled the box during the course of its shipment corroborated the testimony of Panos as to its condition at the date of shipment and testified that it was not injured by the company in transit. When it was delivered to the consignee in Little Rock, it was in as good condition as it was when it was delivered to the carrier by the shipper at its place of business in Texarkana, Texas.
According to the testimony of Charles Pappas, the ice box was in pretty good condition when it was delivered *Page 735 
for shipment and had been turned in in the purchase of new boxes at the sum of $225, which was the reasonable market value of the refrigerator at that time. Other evidence for the plaintiff tended to show that the ice box was in good condition when it was delivered to the transportation company for carriage to Little Rock and that it was badly damaged when it was received by the consignee at Little Rock.
There was a verdict and judgment for the defendant, and the plaintiff has appealed.
(after stating the facts). The shipment was an interstate one, and the law as declared by the Supreme Court of the United States must govern. St. L.-S. F. Ry. Co. v. Burford, 180 Ark. 562, 22 S.W.2d 378; and Chesapeake  Ohio Railroad Co. v. Thompson Mfg. Co., 270 U.S. 416, 46 S. Ct. 318. The respective theories of the parties to the suit on the question of negligence were submitted to the jury upon the principles of law decided in the cases above cited.
No objection is urged as to the instructions on the question of negligence, but it is earnestly insisted by counsel for appellant that the court erred in instructing the jury on the measure of damages. The court gave to the jury four instructions. In two of them the respective theories of the parties on the question of negligence were submitted to the jury, and the remaining two instructions given by the court related to the measure of damages in the event of a recovery by the plaintiff. It is earnestly insisted that the judgment should be reversed because the court erred in giving instruction No. 4 on the measure of damages. We need not set out the instruction because it is apparent from the record that the plaintiff was not prejudiced by the giving of the instruction whether or not it was erroneous. The jury returned a verdict in favor of the defendant and thereby found that there was no negligence on the part of the defendant which would *Page 736 
warrant a recovery by the plaintiff for any amount on account of the alleged negligence of the defendant. If the jury found that there was no negligence on the part of the defendant in the carriage of the goods, the plaintiff was not prejudiced by giving an erroneous instruction on the measure of damages. Therefore the judgment will be affirmed.